DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “groove sleeve” in line 8 should read “groove of the adapter sleeve”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 24 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1 – 23 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The allowable subject matter of claim 7, as indicated in the office action mailed on 2/9/22 has been placed into base claim 1. The reasons for allowance of claims 8 – 23 are as indicated in the office action mailed on 2/9/22.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious an optical connector comprising, among other things, wherein the adapter housing comprises a pair of opposing central protruding portions each operable to receive an optical connector. The closest relevant prior art of record, Greub et al. (WO 2011/003693 A1), teaches an adapter housing (28 or 28 and 7) but fails to teach or suggest the adapter housing having protruding portions as claimed. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greub et al. (WO 2011/003693 A1).
	 ‘693 an optical connector assembly comprising: a connector housing (4), wherein the connector housing defines a passage (interior of 4) and an opening (right side opening of fig. 2); 
an adapter housing (28 or 28 and 7) disposed within the passage, the adapter housing comprising a first connector opening and a second connector opening (as figs. 3, 4, and 7 shows openings on either side of 28 where a fig. 3 shows bottom and top parts of 28 connected by a middle portion creating two connector openings); 
at least one bias member (12) disposed between at least one tab (top of 28 connected to 278) of the adapter housing and a surface (left side of 4, fig. 2) of the connector housing such that the at least one bias member biases the adapter housing within the connector housing forward toward the opening of the connector housing and enables the adapter housing to translate back away from the opening of the connector housing during connector mating (with 19) (pg. 6 of translation, fig. 2); and
a first cable optical connector and a second cable optical connector (each of 8), wherein the first cable optical connector is disposed within the first connector opening of the adapter housing and the second cable optical connector is disposed within the second connector opening of the adapter housing (as seen in figs. 3, 4, and 7).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Greub et al. (WO 2011/003693 A1).
‘693 teaches the assembly of claim 24 but is silent to a boot as claimed. oHOwHow
However, it is well known in the art to attach a boot where a cable connects to a housing so as to protect the cable at the housing connection from exceeding bending limits of the cable and adding protection from external environmental at the cable to housing connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a boot on 18 extending onto the cable left of fig. 2 of ‘693 so as to  protect the cable at the housing connection from exceeding bending limits of the cable and adding additional protection from external environmental at the cable to housing connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874